               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:97-CR-3019

vs.                                                      ORDER
                                                      NUNC PRO TUNC
TIMOTHY C. WASHINGTON,

                   Defendant.


      This matter is before the Court on the defendant's motion to reduce
sentence (filing 326) pursuant to § 404 of the First Step Act of 2018, Pub. L.
No. 115-391, 132 Stat. 5194 (2018). The parties have stipulated that the
defendant is eligible for a sentence reduction to 262 months. Filing 327. The
Court, having reviewed the record and considered the factors enumerated in
18 U.S.C. § 3553(a), agrees that reduction is appropriate. And because the
defendant has already served at least 262 months of his sentence, the reduction
results in a sentence of time served. Accordingly,


      IT IS ORDERED:


      1.    The 2019 First Step Act Retroactive Sentencing Worksheet
            (filing 325) is adopted without change.


      2.    The parties' stipulation (filing 327) is approved.


      3.    The defendant's motion to reduce sentence (filing 326) is
            granted.
4.   The defendant's sentence is reduced to time served.


5.   An amended judgment will be entered.


Dated this 29th day of March, 2019.


                                    BY THE COURT:



                                    John M. Gerrard
                                    Chief United States District Judge




                              -2-
